Case 1:11-md-02262-NRB Document 3298-2 Filed 07/09/21 Page 1 of 4




                     Exhibit B
            Case 1:11-md-02262-NRB Document 3298-2 Filed 07/09/21 Page 2 of 4


                                              U.S. Dollar Libor Settlement
                                                Message Code Legend

Deficient Message Codes – Transactional Level
These message flags are meant to identify individual transactions that are deficient. To cure the deficient condition(s),
please provide information sufficient to specify the terms of each transaction and/or the information specifically requested
for the transactions listed.

“U.S. Dollar LIBOR-Based Instrument," "Defendant," and other relevant terms are defined in the Settlement Agreements,
which can be found at www.USDollarLiborSettlement.com.


100 The instrument type is not specified or insufficiently specified. You must provide information confirming that this
    transaction is a qualifying U.S. Dollar LIBOR-Based Instrument.
101 The instrument type appears to be a foreign exchange trade. You must provide information on the direction of
    each currency traded, as well as the index and tenor of the trade.
102 The instrument type appears to be a swaption. You must provide information on whether the swaption was
    exercised, whether it was exercised in kind or in cash, the exercise date, the strike price/rate, the size of the cash
    payment (if exercised in cash), and the terms of the swap (if exercised in kind).
103 The counterparty is not specified. You must provide information confirming that your counterparty on this
    transaction was a Defendant (or a Defendant’s subsidiary or affiliate).
104 Multiple counterparties are specified. You must specify one counterparty only.
105 The LIBOR currency is not specified or insufficiently specified. You must provide information confirming that the
    interest rate on the transaction was U.S. Dollar LIBOR.
106 The LIBOR tenor is not specified or insufficiently specified. You must provide information on the tenor of U.S.
    Dollar LIBOR associated with this transaction.
107 The interest rate index is not specified or insufficiently specified.
108 The transaction maturity date is not specified or insufficiently specified.
109 The transaction effective date is not specified or insufficiently specified.
110 The transaction maturity date and/or effective date appear to be incorrect (e.g., the specified maturity date
    precedes the effective date).
111 The specified notional amount appears to be incorrect as you have specified a negative notional amount for a
    swap transaction. You must provide information confirming the notional amount and instrument type.
112 The specified notional amount appears to be incorrect as you have specified a notional amount of zero. You must
    provide information confirming the notional amount.
113 The specified notional amount appears to be incorrect as you have specified a notional amount between -$1,000
    and zero for a transaction type that is either not specified or appears to be security. You must provide information
    confirming the notional amount.
114 The specified notional amount appears to be incorrect as you have specified a notional amount less than $1,000.
    You must provide information confirming the notional amount.
115 The transaction or transaction type appears to be amortizing but no amortization schedule has been provided.
    You must provide the amortization schedule.
116 The seller is not specified or insufficiently specified.
117 The specified seller is not a Defendant or a Defendant’s subsidiary or affiliate. For this transaction to be a
    qualifying U.S. Dollar LIBOR-Based Instrument, you must confirm in writing that the specified seller acted as a
    broker and that the prior beneficial owner of the instrument was a Defendant or a Defendant’s subsidiary or
    affiliate.
118 Your Claim contains multiple records which appear to be duplicative of each other. You must provide information
    clarifying the number of transactions and, if applicable, consolidate the transactions in your Claim to avoid
    duplication.
            Case 1:11-md-02262-NRB Document 3298-2 Filed 07/09/21 Page 3 of 4


119 Your Claim contains multiple records which appear to be associated with the same security transaction. You must
    provide a transaction ID that clearly identifies the records that are associated with each transaction. If the records
    pertain to a security that was purchased and/or sold over the course of multiple transactions, you should provide a
    separate transaction ID for each particular piece of the security you held, as well as information on the number of
    transactions, transaction type, amount held, and the start and end dates of each particular holding. Absent special
    circumstances requiring you to do so, you should not assign the same transaction ID to multiple records.

120 Your Claim contains multiple records which appear to be associated with the same swap transaction. For each
    swap transaction bearing this message code, you must provide a transaction ID that clearly identifies the leg on
    which you received LIBOR-based payments (except in the case of basis swaps, for which you should identify both
    legs).
121 The instrument type appears to be a basis swap. You must provide the tenor, currency, and index for both legs of
    the swap.
122 The instrument type appears to be a basis swap. You must specify the direction of each leg of the swap (i.e.,
    identify the leg received and leg paid).
123 There is insufficient information to determine if the transaction occurred in the United States. An instrument is
    considered purchased in the United States if one or more of the following conditions is satisfied: (1) the claimant is
    a U.S. resident or domiciliary; (2) the claimant entered into the transaction in the United States through one of its
    U.S.-based trading desks or offices; or (3) the transaction was entered into with a U.S.-domiciled Defendant or a
    U.S. desk, branch, subsidiary, or affiliate of a non–U.S. domiciled Defendant. Any written request for
    reconsideration must include a signed declaration certifying that each of the instruments you wish to include in
    your Claim were purchased in the United States.
124 The Claimant appears to be a Lehman Brothers or Smith Barney entity. Any written request for reconsideration
    must include a signed declaration certifying that the Claimant was not affiliated with or owned by a Defendant (or a
    Defendant’s subsidiary or affiliate), directly or indirectly, at the time the Claimant received interest linked to U.S.
    Dollar LIBOR during the settlement class period.
125 The notional amount is not specified or insufficiently specified.
126 The instrument type appears to be a range accrual. You must specify the accrual range and terms of the interest
    payment calculation.
127 This instrument type appears to be a credit default swap (CDS). You must confirm that the CDS defaulted (such
    that the CDS contract took effect) and that you received LIBOR-based payments pursuant to the contract. You
    must also specify the terms of the LIBOR-based payments you received (e.g., LIBOR tenor, frequency of
    payments) and the time periods over which you received them.
128 This instrument type appears to be a contract for difference (CFD). You must specify the underlying asset, whether
    you were long or short on the CFD, and the strike rate.
129 This instrument type appears to be an interest rate cap or floor. You must specify the strike rate of the cap (or
    floor) and whether you bought or sold the interest rate cap (or floor).
130 This instrument type appears to be an option. You must specify the type of option (e.g., FX, swaption, interest rate
    cap or floor, etc.), the option strike rate, whether the option was exercised, and the effective and maturity dates of
    the LIBOR-based payments.

Ineligible Message Codes – Claim Level
These message flags are meant to identify entire claims that are ineligible. If you agree with the determination of
ineligibility, no further action is required.

"Excluded Party" and other relevant terms are defined in the Settlement Agreements, which can be found at
www.USDollarLiborSettlement.com.


200 The Claim number listed above is considered duplicative of another filed Claim. The original Claim has been
    processed in accordance with the terms and conditions of the Plan of Distribution.
201 We received a request to withdraw your Claim.
202 The Claim you submitted was filed on behalf of a person or entity that requested and was granted exclusion from
    the relevant Settlement.
            Case 1:11-md-02262-NRB Document 3298-2 Filed 07/09/21 Page 4 of 4


203 The Claim you submitted was filed on behalf of an Excluded Party. Excluded Parties include Defendants and their
    employees, affiliates, parents, and subsidiaries. Additional Excluded Parties are defined in the Settlement
    Agreements, which can be found at www.USDollarLiborSettlement.com.
204 The Claim you submitted is for a de minimis amount and will not be paid in accordance with the Plan of
    Distribution for each relevant Settlement.
205 The Claim you submitted did not include any transactions, or did not contain any transactions with elements
    indicating they are Libor transactions.
206 You indicated that you submitted transactions for this Claim using a different Claimant ID. Please review the
    transactions data spreadsheet associated with that Claimant ID, as the Claims Administrator’s determinations of
    deficiency and/or ineligibility for those transactions will be applied to this Claim.
207 The Claim you submitted does not include the name of the account owner. Please provide the complete name of
    the owner of the account for which the claim was filed.

Ineligible Message Codes – Transactional Level
These message flags are meant to identify individual transactions that are ineligible and will not factor into the final
disposition of your Claim. If your Claim contains other eligible, non-deficient transactions, the remainder of your Claim
will be calculated in accordance with the Plan of Distribution approved by the Court for each relevant Settlement. Even if
your Claim contains other eligible, non-deficient transactions, you might not receive a distribution if your distribution
amount is calculated to be de minimis (i.e., less than $10 USD). If your Claim does not contain other eligible
transactions, your Claim will be ineligible to receive a distribution.

“U.S. Dollar LIBOR-Based Instrument," "Defendant," and other relevant terms are defined in the Settlement Agreements,
which can be found at www.USDollarLiborSettlement.com.


300 The transaction is not a qualifying U.S. Dollar LIBOR-Based Instrument.
301 The transaction was not entered into directly with a Defendant (or a Defendant’s subsidiary or affiliate).
302 The specified seller is not a Defendant (or a Defendant’s subsidiary or affiliate).
303 The transaction was entered into with Lehman Brothers or Smith Barney. Any written request for reconsideration
    must include documentation showing that at the time you purchased the instrument and/or received interest linked
    to U.S. Dollar LIBOR, the Lehman Brothers or Smith Barney entity with whom you transacted was owned by a
    Defendant (or a Defendant’s subsidiary or affiliate).
304 The transaction does not appear to have occurred in the United States. An instrument is considered purchased in
    the United States if one or more of the following conditions is satisfied: (1) the claimant is a U.S. resident or
    domiciliary; (2) the claimant entered into the transaction in the United States through one of its U.S.-based trading
    desks or offices; or (3) the transaction was entered into with a U.S.-domiciled Defendant or a U.S. desk, branch,
    subsidiary, or affiliate of a non–U.S. domiciled Defendant. Any written request for reconsideration must include a
    signed declaration certifying that each of the instruments you wish to include in your Claim were purchased in the
    United States.
305 The specified interest rate in this transaction for the payments received by the Claimant is not U.S. Dollar LIBOR.

306 The specified interest rate in this transaction for the payments received by the Claimant is not LIBOR.
307 The specified interest rate in this transaction for the payments received by the Claimant is not a valid tenor of U.S.
    Dollar LIBOR.
308 The specified interest rate in this transaction for the payments received by the Claimant is a fixed rate.

Ineligible and Deficient Message Codes – Third Party Filers
These message codes are meant to identify additional information required to process Claims submitted through Third
Party Filing Services.


400 The Claim you submitted did not include the address of the Claimant on whose behalf you submitted the Claim.
    The Claim will be considered ineligible unless you submit a signed declaration confirming that the transactions you
    submitted for that Claimant occurred in the United States.
401 The Claim you submitted was on behalf of one or more third-party claimants without sufficient documentation of
    your authority to act on those claimants’ behalf. Any written request for reconsideration must include
    documentation showing that those claimants authorized your submission of a Claim on their behalf.
